Citation Nr: 0936659	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  09-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a lumbosacral strain.

2.  Entitlement to service connection for psoriatic arthritis 
as secondary to osteochondritis, left knee, status-post total 
knee arthroplasty.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy (compression injury 
etiology), left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from May 1965 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
increased the evaluation for the Veteran's lumbosacral strain 
to 20 percent and denied service connection for psoriatic 
arthritis.  It also arises from a May 2008 Decision Review 
Officer decision that, in pertinent part, granted service 
connection for peripheral neuropathy with a 10 percent 
evaluation.

In conjunction with his appeal regarding the evaluation of 
his lumbosacral strain and psoriatic arthritis, the Veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  The Veteran was provided a hearing in June 2009, and 
a transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for psoriatic 
arthritis as secondary to osteochondritis, left knee, status-
post total knee arthroplasty, and entitlement to an initial 
evaluation in excess of 10 percent for peripheral neuropathy 
(compression injury etiology), left lower extremity, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The Veteran's lumbosacral strain disability is manifested by 
pain and limited forward flexion of the thoracolumbar spine 
to 40 degrees.  The Veteran does not have ankylosis of the 
thoracolumbar spine.  The Veteran does not have 
intervertebral disc syndrome.


CONCLUSION OF LAW

An evaluation of in excess of 20 percent for lumbosacral 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, No. 2008-
7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

In June 2007, the RO provided notice with regard to the 
Veteran's increased rating claim.  This notice informed the 
Veteran that he would need to show that his condition had 
gotten worse, and explained how VA determines disability 
ratings based on a schedule found in the Code of Federal 
Regulations.  The notice provided examples of evidence that 
the Veteran should submit that might affect how VA determined 
a disability rating.  By way of a May 2008 notice, although 
no longer required, the RO also provided the Veteran with the 
applicable rating criteria for spinal disabilities.  Vazquez-
Flores v. Shinseki, No. 2008-7150, 2009 WL 2835434 (Fed. Cir. 
Sept. 4, 2009).  Thus, VA satisfied the notice requirements 
for increased ratings claims identified by the Court in 
Vazquez-Flores v. Shinseki and Dingess v. Nicholson. 

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
treatment records, post-service VA Medical Center treatment 
records, and, using a signed release provided by the Veteran, 
private medical records.  VA provided the Veteran with 
examinations to determine the status of his spinal disability 
in July 2007 and August 2008.  In June 2009, VA held a 
hearing for the Veteran before the undersigned Veterans Law 
Judge.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Evaluation

The Veteran submitted his claim for an increased evaluation 
for his lumbosacral strain in May 2007.  

The Veteran was examined for his spine disability in July 
2007.  According to the examination report, the Veteran had 
been receiving physical therapy for his back.  He had 
occasional lumbar spine pain with spasm on both sides of the 
spine.  His ability to walk was affected, as was his ability 
to sit for prolonged periods of time.  His back pain occurred 
two to three times per month, and lasted for approximately a 
day at a time.  He had no incapacitating episodes.  On 
physical examination, no muscle spasm or tenderness was 
noted.  The Veteran's had forward flexion of the 
thoracolumbar spine to 60 degrees, extension to 15 degrees, 
lateral flexion to 30 degrees to either side, and rotation to 
30 degrees to either side.  The Veteran did not describe pain 
on movement, and the ranges of motion were not additionally 
limited following repetitive use testing.  The Veteran's 
spine was X-rayed.  X-rays showed confirmed the examiner's 
diagnosis of lumbar spondylosis.  

The Veteran was again examined in August 2008.  The Veteran 
related to the examiner that he had constant mild pain (three 
on a scale of one to ten) that did not radiate, but affected 
his ability to walk a few feet or sit for more than ten 
minutes.  He had not been prescribed bed rest for the 
condition.  Physical examination showed that the Veteran's 
flexion of the thoracolumbar spine was limited to 40 degrees 
by pain.  The examiner could not test extension, lateral 
flexion, or rotation because of the Veteran's reported severe 
pain and inability to perform the tests.  The examiner noted 
that the Veteran's forward flexion was not additionally 
limited by repetitive use.  The Veteran had spasm and 
tenderness in the lumbar area of his spine.  The examiner 
diagnosed the Veteran with chronic lumbar strain with spasm.  
The examiner noted that the Veteran presented evidence of 
"subjective not objective evidence of bilateral lumbar 
radiculopathy."  

The Veteran testified in June 2009 that his condition 
affected his sleep at night, as well as his ability to sit 
for any period of time.  The condition had worsened since its 
onset in 2005.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Diagnostic Codes potentially applicable to the Veteran's 
claim include 5003 (degenerative arthritis), 5235 (vertebral 
fracture), 5237 (lumbosacral strain), 5239 
(spondylolisthesis), 5240 (ankylosing spondylitis), and 5242 
(degenerative arthritis of the spine).  At the outset, a 
rating under Diagnostic Code 5003 could not be higher than 20 
percent; the Veteran already has a rating of 20 percent, so 
consideration under 5003 is not to the Veteran's advantage.  
As the other codes fall under the General Rating Formula, 
only a single analysis is necessary.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a (2008).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a (2008).

The Board finds that an evaluation in excess of 20 percent 
for the Veteran's lumbosacral strain disability is not 
warranted.  

Under the General Rating Formula, in order to be entitled to 
a 40 percent disability rating, the Veteran would have to 
show that he had forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  Here, the Veteran does not have 
ankylosis of the spine.  The July 2007 examiner found that 
the Veteran had forward flexion of the thoracolumbar spine to 
60 degrees.  The condition was worse in August 2008, but 
physical examination showed that the Veteran still had 
forward flexion to 40 degrees, even taking pain and 
repetitive movement into consideration.  

Thus, the Veteran's condition does not produce forward 
flexion of the thoracolumbar spine to 30 degrees or less, and 
an evaluation of 40 percent for the condition is not 
warranted.  

The Board also observes that the August 2008 examiner noted 
that the Veteran presented evidence of "subjective not 
objective evidence of bilateral lumbar radiculopathy."  The 
Board does not consider the evaluation of the Veteran's 
service-connected radiculopathy in this evaluation.  The 
Board notes that the August 2008 report contains no objective 
evidence of worsening of the Veteran's radiculopathy, and 
that the examiner opined that the condition had not changed 
significantly since 2006, referencing the Veteran's December 
2007 neurological examination.  The Veteran's radiculopathy 
was last considered by the RO in the May 2008 Decision Review 
Officer decision, when the Veteran was granted an increased 
evaluation for L5-S1 radiculopathy to 10 percent.  The 
Veteran has not claimed that this radicular condition has 
worsened.  Without any evidence of worsening of the 
condition, either from objective examination reports or a 
claim by the Veteran, and the radiculopathy is not considered 
in this decision.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's lumbosacral 
strain disability.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his service-connected lumbosacral 
disorder has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The disability has not 
required frequent periods of hospitalization.  In fact, the 
Veteran has gone long periods without any medical treatment 
for his lumbosacral strain, and had not received any 
treatment or therapy in the months leading up to his hearing 
before the undersigned.  The Veteran is not employed, but 
there is no evidence that it is his lumbosacral strain that 
prevents employment.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected lumbosacral strain.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
lumbosacral strain is denied.


REMAND

The issues of entitlement to service connection for psoriatic 
arthritis as secondary to osteochondritis, left knee, status-
post total knee arthroplasty, and entitlement to an initial 
evaluation in excess of 10 percent for peripheral neuropathy 
(compression injury etiology), left lower extremity, must be 
remanded.

The issue of service connection for psoriatic arthritis must 
be remanded for an opinion regarding the likely etiology of 
the condition.  The Veteran was provided an examination for 
his psoriatic arthritis in August 2008.  The examiner 
diagnosed the Veteran with "[b]ilateral psoriatic arthritis 
with left knee replacement."  The examiner did not, however, 
provide an opinion as to whether the Veteran's psoriatic 
arthritis was due to his left knee replacement or any other 
service-connected condition.  

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a . . . claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As 
such, this matter should be returned to the examiner who 
provided the August 2008 arthritis examination for the 
Veteran, so that the examiner may provide an opinion as to 
whether it is at least as likely as not that the Veteran's 
psoriatic arthritis condition is due the Veteran's left knee 
replacement or to any of the Veteran's service-connected 
conditions.  If that examiner is not available for any 
reason, the Veteran should be provided a new and complete 
examination for his psoriatic arthritis, to include an 
opinion as to the likely etiology of the condition.

The Veteran's claim for an increased evaluation for 
peripheral neuropathy must be remanded for a Statement of the 
Case (SOC).  The Veteran was granted an evaluation of 10 
percent for his peripheral neuropathy of the left lower 
extremity by way of a May 2008 Decision Review Officer 
decision.  Notably, VA did not mail the decision to the 
Veteran until June 5, 2008.

On June 1, 2009, the Veteran testified before the undersigned 
at a videoconference hearing.  During that hearing, he made 
clear that his peripheral neuropathy condition was worse than 
the current evaluation provided for.  The Board considers the 
Veteran's testimony, received within one year of the June 5, 
2008 notice letter informing him of the May 2008 decision, to 
be a timely notice of disagreement (NOD) with that Decision 
Review Officer decision.

No SOC addressing the Veteran's peripheral neuropathy has 
been issued following the Veteran's NOD.  The Court of 
Appeals for Veterans Claims has held that where an NOD has 
been filed with regard to an issue, and an SOC has not been 
issued, the appropriate Board action is to remand the issue 
to the agency of original jurisdiction for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Thus, this claim is being remanded for issuance of a 
statement of the case and to give the appellant the 
opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 
2002); Manlincon, 12 Vet. App. at 240-41; 38 C.F.R. § 19.26 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the August 2008 
psoriatic arthritis examination report to 
the examiner who performed the 
examination, if possible.  That examiner 
should review the Veteran's claims file, 
consider the history of the Veteran's 
psoriatic arthritis, and opine as to 
whether it is at least as likely as not 
that the Veteran's psoriatic arthritis is 
due to his left knee replacement or any 
other service-connected condition.

If the August 2008 examiner is not 
available, the Veteran should be provided 
a new examination for his psoriatic 
arthritis.  That examiner should provide 
an opinion as to the likely etiology of 
the condition.

A full and complete rationale is requested 
for any opinion expressed by the examiner 
in the report.

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
concerning this issue on appeal unless he 
is notified.

3.  As to the Veteran's claim for an 
increased evaluation for peripheral 
neuropathy, the RO should furnish the 
Veteran an appropriate SOC and notice of 
the need to file a timely substantive 
appeal if he wishes to complete an appeal.  
This issue should be returned to the Board 
for appellate review only if he files a 
timely substantive appeal following the 
issuance of an SOC.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


